Exhibit 10.15 Fifth Amended and Restated Rent Supplement (ERCOT Transmission Lease) February 26, 2016 This Fifth Amended and Restated Rent Supplement (this “Fifth Amended Supplement”) between Sharyland Distribution and Transmission Services, L.L.C. (“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on February 26, 2016, to memorialize supplements to the ERCOT Transmission Lease (as defined below), effective as of January 1, 2016. Capitalized terms used herein that are not otherwise defined will have the meanings assigned to them in the ERCOT Transmission Lease.
